Per Curiam. On May 21, 1999, we delivered a per curiam acknowledging that the Pulaski County Bar Association and the Arkansas Bar Association have an interest in initiating a Lawyers-Helping-Lawyers Program, and that the respective bar associations were in the process of addressing similar programs in other jurisdictions. We further indicated a willingness to work with the associations to schedule hearings (informal or formal) to permit interested parties to submit their studies, views, or proposals. The court also requested the Professional Conduct Committee to work on this subject matter so it can make suggestions and recommendations. On June 4, 1999, the Pulaski County Bar Association (apparently with the Arkansas Bar Association’s support) has filed an amended petition wherein the Pulaski County Bar Association requests us to adopt proposed additions to rules 1.6 and 8.3 of the Arkansas Rules of Professional Conduct. The recommended additions provide the confidentiality that the associations submit is needed in order to adopt an effective Lawyers Assistance Program. The suggested changes and additions apparently emanate from a workshop held by the Arkansas Bar Association on May 20 and 21, 1999. A copy of the amended petition has been forwarded to the Professional Conduct Committee, and we request that the Committee respond with its studied remarks and recommendations, if any. Before acting on the Pulaski County Bar Association’s amended petition and recommended rule changes, the court requests that the moving parties submit their full proposal regarding the type of Lawyer Assistance Program they intend to implement and submit to this court for approval. If that proposal includes the suggested participation, financial or otherwise, of this court, the associations should delineate the nature and level of support expected of the court. If funding is needed, the associations should not only provide the projected total amount needed for the program, but also set out the expected cost items needed to be underwritten. Preferably, the associations can reduce those matters to written form, and a meeting can be scheduled thereafter to discuss these matters.